department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue number contact person o identification_number contact number employer_identification_number form required to be filed form_1120 tax years all se t eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list no identification_number contact number fax number employer_identification_number d d n m a c h i y i s s o l n dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section we have separately considered whether you qualify as a supporting_organization under sec_509 based on the information submitted we have concluded that you do not qualify as a supporting_organization under sec_509 the basis for our conclusion is set forth below sec_501 introduction you were incorporated in the state of mon n your articles state that you are organized exclusively for charitable scientific literary and educational_purposes within the meaning of sec_501 of the code you are also formed to benefit perform the functions of or carry out the purpose of l an organization that is described in sec_501 and sec_509 of the code l is your sole member you filed your form_1023 application_for recognition of exemption in your application you state that your donor o invented and patented a number of inventions including p o plans to license the patent on p to l your sole member a memorandum of understanding between o and l provides that l may assign to you all of its patent rights and obligations under the contract once the patent on p has been developed l will assign the patent to others for a fee you will receive a portion of the patent fees you state that you will use the income to conduct research and develop other products and ideas that you believe will be beneficial to the environment the architecture and design of anything invented by you will be available to the public agreement the mou provides that o shall oversee the as stated above o and his wife entered into a memorandum of understanding and license of patents mou with l development of the prototype engine that can be tested in w l will reimburse o for his actual expenses including the reasonable salaries of persons working with or for him but not of o himself that are necessary to develop the prototype and that are consistent with the budget presented to l payments from l under the mou shail not exceed dollar_figurexx without the approval of l o will submit invoices to l and l will timely pay o and other contractors working on the project under the mou o grants to l an exclusive irrevocable and worldwide license with right to sublicense third parties l shall compensate o as follows in consideration for the license the mou provides that a l shall pay to o dollar_figurexxx on the signing of the mou and dollar_figurexxxx for the first three quarters thereafter b l shall pay to o an amount that shall not exceed 4x payable entirely out of percent of the first dollar_figurex in income that l receives from the sublicense of the patents l may terminate its obligation to pay prior to the payment of the full dollar_figurex for any reason in the event of termination when the prototype is still being completed l shall reimburse o only for costs that he incurred up to the date that is fifteen days following the date of notice of termination o may terminate the mou including but not limited to the license only if l breaches its obligations to make payments to o when due on the death of o and his wife the patents shall transfer free and clear to l in the event that l has paid at least dollar_figurex in income from the patent license l shall have no further obligation to pay any royalties to o and his wife or their heirs estate administrators executors creditors successors or assigns even if the full amount of the income contemplated have not yet been paid in the event that l has not paid at least dollar_figurex in income to the if o and his wife donors l shall continue to make payments until l has paid them dollar_figurex fail to amend their wills or living trusts to ensure that the patents transfer free and clear to l l will have no obligation to pay dollar_figurex most importantly the mou provides that l may assign to you all of its rights and obligations under the contract according to the mou o consents to cooperate with l in facilitating such assignment as needed a supporting_organization your bylaws provide that the l shall be your sole member with the power to elect your board members l also has the power to remove any director from your board with or without cause upon the resignation or dissolution of the member your board_of directors shall serve as the sole member directors shall serve for a term of three years and may serve an unlimited number of consecutive terms o and one other individual on the board are disqualified persons you do not have a conflict of interest policy your board expects to meet at least once a year although special meetings may be called by the chair president or any two directors you plan to raise funds from gifts grants from private_foundations and individuals and corporate contributions you may engage in lobbying_activities in the future but you state that you will adhere to the spending limitations set in sec_501 of the code you have not yet solicited contributions you have not engaged in any activities you are not a party to any contracts have no assets and no income or expenses pending receipt of a letter determining your exempt status however your board_of directors will make all decisions in connection with your operations investments and grants initially your board was appointed by your sole corporate member l you under your bylaws l elects your directors every three years your bylaws state that the board_of directors shall meet at least once a year annual meetings of the board shall be called by the president special meetings may be called by the chair president or any two directors the chair of the board and other key officers help formulate the agenda for the meetings o the donor will have only one of five seats on the board_of the institute q one of the directors has not done any work for o q has done accounting work for r president of l who is also one of your directors no directors have done work for o q is treasurer of l o is your board chairman and president s is vice chair t is secretary and r is assistant secretary each officer is authorized to act as sole signatory on your account s established at one or more financial institutions selected by the treasurer in consultation with the president each officer is also authorized to sign contracts on your behalf law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational pourposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will not be considered to meet the organizational_test if its articles or law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 revrul_61_170 1961_2_cb_112 holds that a nurses’ association which maintained an employment registry primarily for the employment of its members was not entitled to exemption under sec_501 revrul_65_1 1965_1_cb_226 holds that an organization whose principal activity was making research grants for the development of new machinery to be used in a particular commercial operation that retained all rights to the new developments that it licensed to certain manufacturers was not exempt under sec_501 of the code revrul_73_193 1973_1_cb_262 holds that patent development and management service fees deducted by an organization exempt under sec_501 of the code from royalties that are collected by it in its capacity as patent manager for the beneficial owners of patents do not retain the character of royalties in the organization’s hands for purposes of sec_512 revrul_81_178 1981_2_cb_135 provides that payments an exempt labor_organization receives from various business enterprises for_the_use_of the organization’s trademark and similar properties are royalties within the meaning of sec_512 of the code and are not taken into account in determining unrelated taxable_income however payments the organization receives for personal appearances and interviews by its members are not royalties but are compensation_for_personal_services and must be taken into account in computing the organization’s unrelated_business_taxable_income analysis and conclusion in order to qualify for exemption under sec_501 of the code you must establish that you are organized and operated exclusively for religious charitable or educational_purposes and that no part of your net_earnings inure to the benefit of a private individual or shareholder an organization will not be regarded as being operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose private benefit has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity that benefits the public at large ie the benefit to the public cannot be achieved without necessarily benefiting private individuals see eg revrul_70_86 1970_1_cb_128 in which it was found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interests must not be substantial in the context of the overall public benefit conferred by the activity to be qualitatively incidental the private benefit to o must be a necessary concomitant of the activity that benefits the public at large from the facts you have represented it appears that your sole activity is to operate in a commercial manner and to employ o the mou provides payment for the performance of services by o in developing the engine the payment may be as much as dollar_figurex you will be the vehicle for o to complete his work on the patent for which he will be richly compensated based on these facts your primary purpose is to provide a private benefit for o rather than to benefit the public accordingly you have not shown that the private benefit is a necessary concomitant of the activity benefiting the public at large and the private benefit is not qualitatively incidental in order to be quantitatively incidental the private benefit must be insubstantial in the context of the overall public benefit although you may promote educational_purposes by publishing the results of o’s research to the public at large there is no information in the file to indicate if the publication of this material will be made in a timely manner you are organized and operated primarily to carry on a business that will employ o formerly worked for u will develop p specifically to be tested in a u vehicle o will be richly rewarded for his services no benefit will accrue to the public charity until o completes the development of the patent on p when measured in the context of the overall public benefit conferred this private benefit is not insubstantial therefore you are not operated exclusively for exempt purposes under the regulations o who secondly sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides in part that the term scientific as used in sec_501 of the code includes the carrying on of scientific research in the public interest for research to be scientific within the meaning of sec_501 it must be carried on in furtherance of a scientific purpose scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing of materials or products or the designing or construction of equipment or buildings like the organization in revrul_65_1 supra your primary activity of developing machinery to be used by a commercial operation does not constitute scientific research furthermore the development of a new machine the patents of which may be licensed to selected manufacturers is directed toward benefiting those particular manufacturers and therefore the benefit to the public must be considered indirect accordingly you are not operated for a public purpose thus you are not exempt under sec_501 of the code sec_509 introduction we have also considered your application_for supporting_organization status non- private_foundation_status under sec_509 of the code we conclude that even if you were exempt under sec_501 you would be a private_foundation under sec_509 sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph and sec_509 of the code provides that the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 of the code provides that in order to qualify under sec_509 an organization must be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations you state that you meet the requirements for sec_509 as an organization that is operated supervised or controlled by an organization that is described in sec_509 or sec_1_509_a_-4 of the income_tax regulations provides that an operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization you have failed to establish that you meet the relationship_test of sec_509 of the code although a majority of your trustees are appointed by l you have not shown that l has a substantial degree of control_over your policies programs and activities therefore you are not operated supervised or controlled by the l control test disqualified persons dps within the meaning of sec_4946 of the code may exercise control_over your organization sec_509 in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_1_509_a_-4 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization thus if the governing body of a foundation is composed of five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization revrul_80_207 1980_2_cb_193 held that for purposes of classification as a supporting_organization under sec_509 of the code an employee of a corporation owned over percent by a substantial_contributor a disqualified_person will be considered under the indirect control of a disqualified_person for purposes of the control test revrul_80_207 provides the following analysis because one of the organization's directors is a disqualified_person and neither the disqualified_person nor any other director has a veto power over the organization’s actions the organization is not directly controlled by a disqualified_person under sec_1_509_a_-4 of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body who are not themselves disqualified persons a disqualified_person is in a position to control the board directly or indirectly because o has control_over any patents that you produce o also controls development of the product that will be your primary asset you have no assets or income except for the income or benefit achieved by o’s work for these reasons o may indirectly influence your board_of directors accordingly your organization is controlled by disqualified persons within the meaning of sec_509 of the code and fails to qualify under the control test alternative rationale for denial of exemption and public charity status your relationship with l does not fit the relationship contemplated in sec_509 but rather contemplates a business relationship between you o and l which relationship is that of joint_venture or partnership with respect to the development of a commercial product further your relationship to l is not one that is indicative of a supporting_organization or even necessarily a grantmaking relationship rather the relationship is one indicative of a commercial enterprise to develop a product that may be patented and licensed to commercial businesses for substantial fees since you are carrying on a substantial non-exempt purpose you do not satisfy the requirements for exemption under sec_501 and or a of the code determinations in summary you do not qualify for tax exemption as an organization described in sec_501 of the code nor separately are you excluded from private_foundation_status under sec_509 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter the heading of this letter by telephone to confirm that your fax was received if you fax your reply please contact the person identified in internal_revenue_service constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure notice
